ALLOWANCE
Drawings
The drawings were received on February 18, 2022.  These drawings are acceptable.

Specification
The amendments to the specification were received on February 18, 2022.  These amendments are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett W. Balich on March 22, 2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended)	A gas turbine engine, comprising:
a first spool rotatable about an axis, the first spool having
a low pressure compressor section in fluid communication with an air inlet, the low pressure compressor section including a first plurality of variable guide vanes in the low pressure compressor section; and
a low pressure turbine section drivingly engaged to the low pressure compressor section;
a second spool having
a high pressure compressor section in fluid communication with the low pressure compressor section to receive pressurized air therefrom, the high pressure compressor 
a high pressure turbine section drivingly engaged to the high pressure compressor section, the high pressure turbine section disposed upstream of the low pressure turbine section and in fluid communication therewith;
an output drive shaft drivingly engaged to the low pressure turbine section;
a rotatable load; 
a gearbox, the output drive shaft drivingly engaging the rotatable load through the gearbox, and the low pressure turbine section located axially between the low pressure compressor section and the gearbox along the axis; and
an accessory gearbox disposed upstream of the air inlet, a tower shaft mechanically coupled to a high pressure shaft extending between the high pressure compressor section and the high pressure turbine section, and an accessory gearbox drive shaft having a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the accessory gearbox.

2. (Currently Amended)	The gas turbine engine as defined in claim 1, wherein the first spool includes a power shaft extending between the low pressure compressor section and the low pressure turbine section, the power shaft and the output drive shaft being co-axial and interconnected.

3. (Cancelled)

gas turbine engine as defined in claim [[3]] 1, wherein the accessory gearbox drive shaft extends across the air inlet.

5. (Currently Amended)	The gas turbine engine as defined in claim 1, further comprising an inter-stage bleed disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.

6. (Currently Amended)	The gas turbine engine as defined in claim 1, wherein the output drive shaft has a first segment extending between the low pressure compressor section and the low pressure turbine section, and a second segment extending from the low pressure turbine section to drivingly engage the rotatable load.

7. (Currently Amended)	The gas turbine engine as defined in claim 1, wherein the rotatable load includes a propeller, and the gas turbine engine is a reverse-flow turboprop engine.

8. (Currently Amended)	A method of operating a gas turbine engine, comprising:
drawing air into a core of the gas turbine engine through a low pressure compressor section through a first plurality of variable guide vanes disposed in the low pressure compressor section and then through a high pressure compressor section located downstream from the low pressure compressor section, the high pressure compressor section including a second plurality of variable guide vanes disposed at an entry of the high pressure compressor section, to provide pressurized air;
igniting a mixture of the pressurized air and fuel to generate combustion gases;

driving the high pressure compressor section with the high pressure turbine section; and
driving the low pressure compressor section and a rotatable load with the low pressure turbine section, the low pressure turbine section and the high pressure turbine section rotating independently from one another;
wherein the low pressure turbine section drives the rotatable load through a reduction gearbox, and the low pressure turbine section is located axially between the low pressure compressor section and the reduction gearbox along a longitudinal center axis of the gas turbine engine; and
driving an accessory gearbox with the high pressure turbine section, the accessory gearbox disposed upstream of an air inlet in fluid communication with the low pressure compressor section;
wherein a tower shaft is mechanically coupled to a high pressure shaft extending between the high pressure compressor section and the high pressure turbine section, and an accessory gearbox drive shaft has a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the accessory gearbox.

11. (Cancelled)

8, wherein driving the accessory gearbox includes driving [[an]] the accessory gearbox drive shaft 

13. (Currently Amended)	The method as defined in claim 8, further comprising bleeding pressurized air from the core of the gas turbine engine at a location disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.

15. (Currently Amended)	A gas turbine engine, comprising:
a rotatable load;
a gearbox;
an output drive shaft having a front end configurable to drivingly engage the rotatable load through the gearbox;
a low pressure turbine section and a low pressure compressor section drivingly engaged to the output drive shaft, the low pressure turbine section disposed downstream of the low pressure compressor section, the low pressure compressor section including a first plurality of variable guide vanes at an inlet of the low pressure compressor section;
a high pressure shaft rotatable independently of the output drive shaft; 
a high pressure turbine section and a high pressure compressor section drivingly engaged to the high pressure shaft, the high pressure compressor section disposed downstream of the low pressure compressor section and in fluid communication therewith, the high pressure compressor section including a second plurality of variable guide vanes at an inlet of the high pressure 
wherein, during operation of the engine, air flows through the first plurality of variable guide vanes of the low pressure compressor, and then through the second plurality of variable guide vanes of the high pressure compressor, and combustion gases flow downstream through the high pressure turbine section and the low pressure turbine section; and
wherein the low pressure turbine section is axially between the low pressure compressor section and the gearbox along a longitudinal center axis of the gas turbine engine, and the high pressure turbine section is axially between the high pressure compressor section and the gearbox along the longitudinal center axis; and
an accessory gearbox disposed upstream of the low pressure compressor section, a tower shaft mechanically coupled to the high pressure shaft, and an accessory gearbox drive shaft having a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the accessory gearbox.

16. (Currently Amended)	The gas turbine engine as defined in claim 15, further comprising a power shaft mechanically coupled to the output drive shaft, the power shaft extending between the low pressure turbine section and the low pressure compressor section.

17. (Cancelled)

gas turbine engine as defined in claim [[17]] 15, wherein the accessory gearbox drive shaft extends across an air inlet communicating with the low pressure compressor section.

19. (Currently Amended)	The gas turbine engine as defined in claim 15, further comprising an inter-stage bleed disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.

20. (Currently Amended)	The gas turbine engine as defined in claim 15, wherein the output drive shaft is configurable to drivingly engage the rotatable load including a propeller, and the gas turbine engine is a reverse-flow turboprop engine.

Allowable Subject Matter
Claims 1-2, 4-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Because this is a reverse-flow engine, the limitation “an accessory gearbox disposed upstream of the air inlet” means that the accessory gearbox 50 is upstream with respect to the reverse flow through the engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741     

/EHUD GARTENBERG/             Supervisory Patent Examiner, Art Unit 3741